Citation Nr: 0807554	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for residuals of 
fracture of an eye socket.

3.  Entitlement to service connection for residuals of 
fracture of the nose.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sinus disability 
with associated sinus headaches.

6.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005, and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

(Consideration of the appellant's claim of service connection 
for headaches and Meniere's disease is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have a neck disability that is 
related to military service.

2.  The veteran does not have residuals of fracture of an eye 
socket that are related to military service.

3.  The evidence clearly shows that the veteran fractured his 
nose prior to service and that the fracture residuals clearly 
did not undergo any worsening during service.

4.  The veteran does not have a sinus disability, to include 
sinus headaches, that is related to military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran's residuals of fracture of an eye socket are 
not the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The veteran's residuals of fracture of the nose are not 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) 
(2007).

4.  The veteran does not have a sinus disability, to include 
sinus headaches, that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004, March 2006, and September 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim.  Additionally, the veteran alleged that the majority 
of his claims, including residuals of fracture of an eye 
socket, residuals of fracture of his nose, his sinus and neck 
disabilities, were all the result of an in-service accident 
that occurred in Munich, Germany in 1963 or 1964.  Based on 
this information, the RO attempted to verify the alleged 
incident with the National Personnel Records Center (NPRC) by 
requesting all inpatient clinical records for a right orbital 
rim fracture and a nasal deformity, during 1963 and 1964.  
However, after searching for all records pertaining to the 
veteran for the time period in question, the NPRC informed 
the RO that no records were found.  As such, VA has no duty 
to inform or assist that was unmet.

II. Background

The veteran contends that his current neck disability, 
residuals of fracture of an eye socket, residuals of fracture 
of the nose, and sinus disability, to include sinus 
headaches, are all related to an in-service incident that 
occurred in 1963 or 1964 in Munich, Germany.  Specifically, 
the veteran recounted that he was trying to pull an engine 
off a vehicle, and a fellow soldier tried to help with a pry 
bar, but the bar slipped off the engine and struck the 
veteran just below the eye.  (This incident was described 
twice by the veteran, at a January 2005 VA examination and 
again in January 2006 to his private physician.)

Initially, the Board notes that the veteran's September 1962 
entrance examination and June 1965 separation examination 
both revealed normal clinical evaluations for the veteran's 
sinuses, nose, neck, eyes, and spine.  Further, the service 
medical records contain no references of complaints or 
treatment for eye or neck problems.  In addition to the 
entrance and separation examinations being completely devoid 
of any reference to the veteran's claimed disabilities, the 
entries of treatment during service only contain one notation 
relevant to any of the veteran's claims.  Specifically, a 
February 1965 entry shows that the veteran presented 
complaining of difficulty with breathing through the left 
side of his nose since a nasal bone fracture in 1961.  Marked 
septal deviation was noted.  The provisional diagnosis was 
post-traumatic nasal deformity.  The veteran was referred to 
ENT for consideration of possible correction.  The ENT 
consultation report noted that the veteran had a runny nose 
and congestion on and off, but noted no impairment to the 
airflow, and indicated that no specific treatment was 
provided.  It was noted that 2 years prior to service, the 
veteran had been hit by a baseball, which caused a fracture 
and obvious deformity.  The examiner found that the deformity 
had no functional significance with no impairment of airflow.  
Consequently, no corrective surgery was scheduled.

A June 2004 x-ray of the cervical spine found calcification 
in the region of right common carotid bifurcation, and 
degenerative disc disease with posterior endplate hypertrophy 
at C5-C6.  Based on this x-ray and an examination of the 
veteran, R.J., D.O. provided a diagnosis of cervical 
spondylosis.  

Outpatient treatment records dated from November 2004 through 
August 2006, contain notations related to neck aches, pain 
and stiffness, and assessments of cervical degenerative joint 
disease, noting that the veteran had had back surgery in 
1978.

Records from the Bryan Memorial Hospital dated in February 
1991, noted that the veteran presented with a complaint of a 
nasal obstruction, and underwent surgery for a deviated 
septum.  Specifically, the veteran's treatment included an 
internal nasal septum reconstruction with release of upper 
lateral cartilages.

The veteran was afforded a VA examination in January 2005.  
At this examination, the veteran reported that while on 
active duty he received some facial trauma in the 1963 to 
1964 time frame.  Specifically, the veteran reported that he 
was unloading a heavy pallet off of a vehicle, and someone 
came along with a large pry bar and tried to pry the load 
from its position, and the pry bar slipped off the object and 
struck him just below the right eye, and he noted that he 
suffered a right orbital rim fracture and nasal deformity.  
He reported that he was hospitalized for approximately two 
days in Munich, Germany.  

The veteran reported that he has experienced headaches ever 
since this incident, and noted that his whole head hurts, and 
frequently his shoulder and neck also ache; however, he noted 
that his headaches were not incapacitating, although 
sometimes his headaches caused dizziness.  He described 
crown-type headaches where the level of pain is 6-7/10 and 
can last up to a half day and on average these occur once per 
week.  He also noted that because of the deviated septum 
sustained in the facial trauma, he was having so much 
difficulty with nasal congestion that he electively had a 
septoplasty surgically corrected in Lincoln, Nebraska in 
approximately 1991, which did help improve the airway 
obstruction.  The examiner noted that the SMRs did not 
document any significant airway obstruction.

The VA examiner noted that the veteran had a nasal cosmetic 
deformity trending toward the left side rather than the 
midline, but noted that there was no septum deviation, and 
the airway was unobstructed.  The examiner diagnosed the 
veteran with headaches, post right orbital fracture and nasal 
fracture, at least as likely as not secondary to service-
connected facial trauma; and also opined that the veteran's 
headaches resulting from chronic sinusitis were at least as 
likely as not related to service related facial trauma, and 
stated that the component of the veteran's headaches 
resulting from his degenerative spondylosis were less likely 
than not related to the service related facial trauma.  

Despite the just stated opinions of the examiner, he 
acknowledged that the SMR entries were a little light in 
addressing this topic (the in-service facial trauma), but 
noted that the veteran's statements were felt to be credible, 
and to the best of his knowledge accurate with regards to the 
dates.  The examiner noted that the veteran questioned where 
the medical records might be that would reflect his 
hospitalization in Munich, Germany.

A CT scan of the facial bones and sinuses was given at the 
time of the examination and revealed very large bilateral 
Haller cells resulting in some narrowing of the ostiomeatal 
units, and some sinus mucosal thickening.  After reviewing 
the CT scan, the examiner diagnosed the veteran with chronic 
maxillary and frontal sinus disease and bilateral large 
Haller cells.

X-rays of the cervical spine were also obtained in January 
2005, and revealed that the cervical bodies were normal in 
stature and alignment and that there was no evidence of a 
fracture, but there was mild to moderate C4-5 and C5-6 
degenerative disk disease with anterior osteophyte formation 
and mild loss of disk height.  After reviewing the x-rays, 
the examiner diagnosed the veteran with degenerative cervical 
spondylosis.

A letter from R.J., D.O. dated in January 2006 again 
described the in-service incident when the veteran allegedly 
sustained facial trauma.  Specifically, Dr. J. noted that the 
veteran reported to him that while in Munich Germany in 1963, 
serving with the 24th Infantry Division as a track mechanic, 
he and two other soldiers were in the process of pulling an 
engine from a track vehicle in the motor pool, and they were 
having difficulty removing the bolts covering from the 
engine.  The veteran reported that they had a three foot 
cheater pipe attached to the handle of the socket wrench, 
when a private hit the pipe with a hammer, resulting in the 
pipe bouncing up, and striking the veteran in the right side 
of the face, knocking him off the vehicle.  The veteran 
reported that he went to the dispensary and was told that he 
had cracked the bone under his right eye and smashed his 
nose.  The veteran reported that he had neck pain and back 
pain after he fell of the vehicle and stated that he was 
unable to see from the right eye for 6-7 days, although he 
experienced no double vision, loss of vision or blurred 
vision.  The veteran reported having significant back trouble 
since that time, as well as headaches, which were ultimately 
relieved by surgery to relieve his deviated septum.  Dr. J. 
noted that since his military service, he required nose 
surgery in 1991, a back surgery in 1985, which provided him 
only partial relief.  Dr. J. opined that it appeared to him 
that the above-stated injury more likely than not resulted in 
the deviated septum, as well as contributed to the 
spondylosis and degenerative conditions he subsequently had 
treated.

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
rebutted, "then the veteran is not entitled to service-
connected benefits."  Wagner, 370 F.3d at 1096.

Neck disability

In this case, there is evidence of a current disability--
degenerative cervical spondylosis, and cervical degenerative 
joint disease.  However, as noted above, the September 1962 
entrance examination and the June 1965 separation examination 
both contained normal clinical evaluations for the neck and 
cervical spine.  Moreover, there is no showing of continuity 
of symptomatology after service, as the first documented 
post-service diagnosis of cervical spondylosis was not until 
June 2004, decades after discharge from the military.  In 
short, there is no evidence of disease or disabling residuals 
due to injury during service.  Although the veteran has 
reported that he hurt his neck when he fell from a vehicle, 
his neck was examined at separation and he did not report 
having any chronic residual disability, and none was found.  
The absence of neck disability at separation and for many 
years after service is more persuasive than the opinion 
evidence submitted many years later based on the veteran's 
history.  

The Board notes that the file does contain a January 2006 
opinion provided by Dr. J. stating that it appeared to him 
that the in-service accident that occurred in 1963 in Munich, 
Germany where the veteran fell off his truck, (discussed 
above in the background section), contributed to the 
spondylosis and degenerative condition he subsequently had 
treated.  Nevertheless, this opinion appears to have been 
based on the veteran's self-reported history that, as noted 
above, is not supported by the service records, particularly 
the separation examination.  The United States Court of 
Appeals for Veterans Claims (CAVC), has determined that 
doctors' opinions based on history furnished by a veteran are 
no better than lay statements unless they are supported by 
clinical evidence from the doctor.  Without such clinical 
evidence, they are merely conclusions unsupported by any 
objective medical evidence.  Black v. Brown, 5 Vet App. 177, 
180 (1993).  

In this case, without any clinical evidence to support his 
conclusion, Dr. J. connected the veteran's current neck 
disability to the veteran's self-reported 1963 in-service 
incident.  As such, the January 2006 statement is based 
solely on a history furnished by the veteran.  Id.  As noted 
above, service medical records do not otherwise show, as Dr. 
J. suggested, that the veteran's current cervical spine 
disability is attributable to an in-service injury sustained 
in 1963 or 1964 in Munich, Germany.  Consequently, the Board 
does not assign any probative value to the January 2006 
opinion because it was based on a history provided by the 
veteran and is not supported by the remainder of the record.  
In summary, the service medical records themselves, and the 
absence of any neck problems for so many years following 
service, all weigh against the veteran's version of events 
and the medical opinion that was based solely on his version.

Likewise, there is no indication that arthritis of the neck 
was shown during the one-year presumptive period following 
service.  38 C.F.R. §§ 3.307, 3.309.  In short, although the 
record contains evidence of current cervical spine 
disabilities, there is no medical evidence that any in-
service cervical spine injury caused continued symptomatology 
or chronic residuals.  Therefore, based on the above 
analysis, the Board finds that service connection for a neck 
disability is not warranted.

Residuals of fracture to the eye socket 

The January 2005 VA examiner diagnosed the veteran with post 
right orbital fracture.  The Board notes that it is unclear 
what specific disability the veteran currently experiences as 
a result of his "post right orbital fracture," but the 
Board will assume that this diagnosis entails a current 
disability.  However, despite evidence of a current 
disability in the form of residuals of an eye socket 
fracture, the SMRs contain no evidence of any in-service 
treatment or complaints related to the eyes, and the June 
1965 separation examination revealed a normal clinical 
evaluation for the eyes.  Further, the first post-service 
mention of an eye disability is the January 2005 diagnosis of 
post right orbital fracture.  

Although the January 2005 examiner opined that the veteran's 
post right orbital fracture was at least as likely as not 
secondary to his service related facial trauma, (referring to 
the incident reported by the veteran, where he alleged that 
he suffered a right orbital rim fracture while in service in 
Germany when he was struck with a large pry bar just below 
the right eye), as noted above, it appears that the January 
2005 examiner was basing his opinion solely on a history of 
the incident as reported by the veteran.  He did not provide 
any further rationale for connecting the eye fracture to 
service beyond stating his belief that the residuals of the 
fracture were related to the specific in-service incident 
which involved facial trauma, which is not documented by the 
record.  The Board is persuaded by the lack of evidence in 
the SMRs of complaints or treatment for an eye disability, 
the absence of any problem for so many years after service, 
and particularly by the separation examination that did not 
identify any problem.  Indeed, the separation examination 
found that the veteran's face and nose were normal.  
Consequently, the Board gives less weight to the examiner's 
unsupported opinion.  Therefore, based on the above analysis, 
the Board finds that service connection for residuals of 
fracture of an eye socket is not warranted.

Residuals of fracture to the nose

The veteran's nose was found to be normal at the time of his 
service enlistment examination in September 1962.  However, 
the service medical records contain a February 1965 entry 
noting that the veteran sustained a fracture to the nasal 
bone prior to service when he was hit by a baseball.  He 
complained that he had difficulty breathing through his left 
side, and the entry noted a septal deviation and that the 
veteran would like to have it corrected.  The provisional 
diagnosis was post-traumatic nasal deformity, and the 
consultation report noted no impairment of airflow, no 
functional impairment, and no treatment was undertaken.

As noted, a nose fracture was not noted when the veteran was 
examined for service enlistment in 1962.  As a result, he is 
entitled to the presumption of soundness.  However, the 
medical evidence of record, specifically the veteran's 
service medical records which contain the February 1965 
entry, clearly and unmistakably demonstrate that the veteran 
had a fracture to the nasal bones prior to service.  Further, 
the service medical records clearly and unmistakably 
demonstrate that the condition did not undergo a chronic or 
permanent worsening during service because the February 1965 
entry is the only entry in the SMRs documenting any treatment 
or complaints related to a nasal fracture, and this entry 
specifically noted no impairment in airflow, and no 
functional significance to the deformity.  The separation 
examination, like the entry examination, revealed a normal 
nose, which confirms that there was no identified functional 
impairment.  Such evidence clearly shows that there was no 
worsening.  

Although the veteran reported that he sustained a nasal 
fracture while in service, there is no documented incident 
involving a fracture of the nose during service.  In essence, 
the only in-service mention of a nasal fracture was the 
February 1965 entry which noted a post-traumatic nasal 
deformity without functional impairment that had been caused 
by a baseball prior to service.  As such, the presumption of 
soundness is rebutted, and service connection cannot be 
established.  See Wagner, supra.

Sinus disability, to include headaches

Here, there is evidence of a current disability-chronic 
maxillary and frontal sinus disease, and bilateral large 
Haller cells, as diagnosed by the January 2005 examiner after 
reviewing the CT scan, which revealed some sinus mucosal 
thickening.  However, as discussed above, the SMRs note a 
normal clinical evaluation for the sinuses on entrance and 
discharge, and although a February 1965 entry documents a 
runny nose and congestion, this is the only indication in the 
SMRs of possible sinus problems.  As such, because the 
veteran's separation examination revealed his sinuses were 
normal, and because there has been no continuity of 
symptomatology following discharge, as the first documented 
diagnosis of a sinus disability was not until 2005, decades 
after the veteran was discharge from the military, the Board 
finds no basis for an award of service connection.  

Lastly, there is no medical evidence of record connecting the 
veteran's currently diagnosed sinus disease to military 
service.  The Board notes that the veteran's contention is 
that his deviated septum sustained in the in-service facial 
trauma caused nasal congestion.  The closest the record comes 
to relating the veteran's sinus disease to service is the 
January 2005 examiner, Dr. H., who opined that the veteran's 
headaches resulting from his chronic sinusitis were at least 
as likely as not related to service related facial trauma.  
Initially, the Board notes that this opinion is somewhat 
unclear regarding whether Dr. H. is specifically connecting 
the veteran's sinus disability to in-service facial trauma, 
but assuming this to be the case, as noted above; there is no 
documentation in the record of the alleged incident involving 
facial trauma.  Rather, as previously noted, the examiner's 
assessment is based solely on a history of the incident 
reported by the veteran, and unsupported by the record.  

In sum, although there is evidence of a current sinus 
disease, there was only one brief notation referencing a 
"runny nose and congestion" during service, which did not 
result in a diagnosis or assessment of any sinus disability.  
Further, as discussed above, the medical evidence of a nexus 
between the current sinus disability and service is based on 
the premise that an in-service accident took place, which has 
not been documented by the record.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that service connection is not 
warranted.  The veteran's current neck disability, residuals 
of an eye socket fracture, nose fracture and sinus disability 
are not traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for residuals of fracture 
of an eye socket is denied.

Entitlement to service connection for residuals of fracture 
of the nose is denied.

Entitlement to service connection for a sinus disability, to 
include associated sinus headaches, is denied.


REMAND

Regarding the veteran's claim of service connection for 
headaches, the SMRs contain a March 1964 entry noting frontal 
headaches, and the January 2005 VA examiner diagnosed the 
veteran with headaches.  Additionally, the veteran reported 
during his 2005 VA examination that he has experienced 
headaches ever since his time in the military.  He described 
crown-type headaches that last up to half a day and occur 
once per week.  

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
In this case, despite the lack of documentation of in-service 
trauma, because the service medical records contain 
documentation of headaches, separate and apart from the 
veteran's reported in-service accident, the Board finds that 
the veteran is entitled to a determination regarding the 
medical probability that his current headaches are related to 
service; specifically, an opinion as to whether the March 
1964 notation of frontal headaches represents the same 
disease process as the veteran's currently diagnosed 
headaches.  

The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a VA examination 
in order to determine whether his current headaches are a 
part of the same disease process the veteran experienced in 
service, or are in any other way related to service.  The 
examiner should provide a complete rationale for the opinion.

As for the claim of service connection for Meniere's disease, 
the Board notes that the veteran is currently service 
connected for hearing loss and tinnitus, both of which are 
considered symptoms of Meniere's disease.  The relevant 
evidence of record consists of a January 2005 VA examination 
where the veteran reported a history of dizziness, and was 
diagnosed with moderate to severe sensorineural hearing loss 
in the right ear and moderately severe sensorineural hearing 
loss in the left ear.  Further, a June 2006 medical 
examination by T.N., M.D. of the Grand Island Ear, Nose and 
Throat clinic, noted that the veteran presented with a 
complaint of recurring bouts consistent with vertiginous type 
dizziness associated with feelings of nausea, plugged left 
ear, and tinnitus that is exacerbated.  The examiner noted 
that the veteran had long-standing hearing loss in both ears 
and persistent tinnitus, but these are aggravated during his 
"spells."  The spells include his hair standing up on his 
arm and the development of vertigo.  The examiner noted that 
the veteran has experienced difficulty with vertigo for about 
20 years and continued to have bouts as often as twice per 
week, which lasted anywhere from 20 minutes to an hour, and 
required that he discontinue his normal function, sit down or 
lie down and rest.  The examiner's final diagnosis was a 
constellation of symptoms associated with sensorineural 
hearing loss, and hearing asymmetry consistent with Meniere's 
disease.  

In addition, progress note entries from the Omaha VAMC dated 
in August 2006, note that the veteran was placed on uroxatral 
and lipo flavonoid for vertigo, and noted that he had ear 
surgery back in the 1980s for his vertigo, but it did not 
make a difference.

Therefore, in light of the evidence of record and the need 
for a more definitive medical opinion that accounts for the 
history provided during the veteran's January 2005 and June 
2006 examinations, as well as the clinical record that 
contains a current diagnosis of "hearing asymmetry 
consistent with Meniere's disease", and reveals that the 
veteran is currently service connected for hearing loss and 
tinnitus, the veteran should be scheduled for an additional 
VA medical examination, preferably to be conducted by a VA 
otolaryngologist or other qualified physician.  Such 
examination should include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed Meniere's 
disease, which is based upon consideration of the veteran's 
documented history and assertions through review of the 
claims file.  38 U.S.C.A. § 5103A (West 2002).  (The veteran 
is herein advised that failure to report to any scheduled 
examination, without good cause, could result in denial of 
his claims on appeal.  38 C.F.R. § 3.655 (2007).)

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims, including any 
recently prepared hearing or headache 
related treatment records.  With any 
necessary authorization from the veteran, 
obtain and associate with the claims file 
any medical records identified by the 
veteran that have not been secured 
previously.

2.  The veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that the veteran's currently 
diagnosed headaches are attributable to 
the veteran's active military service.  
The physician should include an opinion 
as to whether it is at least as likely as 
not that headaches are attributable to 
military service.  The March 1962 in-
service notation of frontal headaches 
should be taken into account.

3.  The veteran should also be scheduled 
to undergo a VA medical examination, 
conducted by an otolaryngologist or other 
qualified physician.  All appropriate 
testing should be conducted and all 
clinical findings should be reported in 
detail. A detailed history should be 
obtained from the veteran.  The examiner 
should opine as to whether it is at least 
as likely as not that any diagnosed 
Meniere's disease is related to the 
veteran's period of military service.  
Further, the examiner should opine as to 
whether it is at least as likely as not 
that any diagnosed Meniere's disease has 
been caused or made worse by the 
veteran's service connected hearing loss 
and tinnitus, or is otherwise related to 
the same disease process that has caused 
the service-connected hearing loss or 
tinnitus.  The bases 


for each opinion provided must be 
explained in detail with the complete 
rationale for the opinions expressed.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

4.  The AOJ should make sure that the 
examination reports comply with this 
remand and answers the questions 
presented in the examination requests, 
especially with respect to detailing any 
connection to military service.  If 
either report is insufficient, it should 
be returned to the examiner(s) for 
necessary corrective action, as 
appropriate.

After undertaking any other development 
deemed appropriate, the AOJ should 
consider the issues remaining on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


